Citation Nr: 0318176	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  98-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low a 
back disability on a direct basis.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a low back 
disability on a secondary basis.  

4.  Entitlement to an initial rating in excess of 10 percent 
for Raynaud's Disease.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service in excess of 15 years, 
including from October 1972 to July 1975 and from June 1987 
to March 1990.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  The 
veteran testified before the undersigned at a hearing held at 
the RO in September 2002.  

In a decision dated in January 2003, the Board granted an 
increased rating for the veteran's service-connected post-
traumatic stress disorder (PTSD) and explained that it was 
undertaking additional development related to the issues of 
service connection for hypertension and back disability as 
well as entitlement to an initial rating in excess of 10 
percent for Raynaud's Disease under the provisions of 
38 C.F.R. § 19.9(a)(2) (2002), which authorized the Board to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  

Pursuant to 38 C.F.R. § 19.9(a)(2), the Board requested and 
obtained a VA examination pertaining to the veteran's 
hypertension and Raynaud's Disease claims was conducted in 
April 2003 and a VA examination pertaining to his claim for 
secondary service connection for low back disability was 
conducted in May 2003.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with 
amendments to 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence requested from a claimant by VA 
without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver, which is contrary to 38 U.S.C.A. § 7104(a) (West 
2002).  (38 U.S.C.A. § 7104 requires that "[a]ll questions 
in a matter which . . . is subject to decision by the 
Secretary [of VA] shall be subject to review on appeal to the 
secretary.)  Disabled American Veterans, et al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In view 
of this decision by the Federal Circuit, the Board's current 
decision addresses only those issues for which the full 
benefit sought on appeal may be granted at this time.  The 
remaining issues will be addressed in the remand that follows 
this decision.  

The Board notes that in a statement received in December 
2002, the veteran raised claims of entitlement to increased 
ratings for his bilateral knee disabilities and also appeared 
to be raising the issue entitlement to special monthly 
compensation based on his claimed loss of use of his legs.  
Additionally, the Board notes that the record raises the 
issue of entitlement to secondary service connection for neck 
disability as the examiner at the May 2003 VA examination 
stated that in his opinion the veteran's neck disability was 
aggravated by the veteran's favoring of his service-connected 
knees and ankles.  The Board refers these matters to the RO.  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claims, and 
relevant evidence necessary for an equitable disposition of 
his claims has been obtained.  

2.  In a rating decision dated in November 1995, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for low back disability on a direct basis; 
the RO notified the veteran of the decision and his appellate 
rights, but he did not appeal.  

3.  Evidence added to the record since the November 1995 RO 
decision declining to reopen the previously denied claim for 
service connection for low back disability on a direct basis 
is neither cumulative nor redundant of evidence previously of 
record and is so significant that it must be considered to 
fairly decide the merits of the claim of entitlement to 
service connection for low back disability, on a direct 
basis.  

4.  The medical evidence of record indicates that the 
veteran's hypertension is causally related to his service-
connected PTSD.  


CONCLUSIONS OF LAW

1.  Evidence received since the November 1995 final RO rating 
decision is new and material; the claim of entitlement to 
service connection for a low back disability, on a direct 
basis, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

2.  The veteran's hypertension is the result of or 
proximately due to his service-connected PTSD.  38 C.F.R. 
§ 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant law and regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may be granted on 
a presumptive basis for certain chronic diseases, including 
hypertension, if such disease is shown to have been manifest 
to a compensable degree within one year following the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected. 38 C.F.R. § 3.310(a) (2002).

In order to establish service connection for the claimed 
disorder on a secondary basis, there must be:  (1) medical 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995).  

A determination as to whether these requirements for service 
connection on a direct or secondary basis are met is based on 
an analysis of all of the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Finality/new and material evidence

Generally, a claim that has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302 
(2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  Evidence presented since the last 
final denial will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In 1997, when the veteran filed to reopen his claim for 
service connection for a low back disability on a direct 
basis, the legal standard for new and material evidence had 
been set forth by the United States Court of Appeals for 
Veterans Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 
171 (1991) and was outlined in Evans, 9 Vet. App. 273.  In 
Evans, the Court explained that evidence is "new" when not of 
record at the time of the final disallowance of the claim and 
not merely cumulative of evidence that was of record.  The 
Court also stated that "material" evidence must be probative 
of the issue or issues at hand, meaning each issue that was a 
specified basis for the last final disallowance.  Further, 
the Court held that if evidence is new and probative, then in 
light of all of the evidence, there must also be a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans, at 284.  

Under the standard set forth in Colvin, evidence was 
considered new and material when it was "reasonably likely to 
change the outcome" of the prior decision.  In September 
1999, in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit determined that the Colvin standard was 
more stringent than the standard set forth in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
is defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In Hodge, the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of an injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  155 Fed.3d, at 1363.  The Board will 
employ the standard set forth in 38 C.F.R. § 3.156(a) (2001) 
and Hodge, as it is more favorable to the veteran's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
Congressional intent to the contrary).  

The Board acknowledges that in its February 1998 statement of 
the case the RO conducted a de novo review of all evidence of 
record and in effect found new and material evidence to 
reopen the claim of entitlement to service connection for a 
low back disability on a direct basis.  The Board must 
nonetheless consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veterans Claims Assistance Act  

On November 9, 2000, during the pendency of the veteran's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
revised VA's obligations in two significant ways.  First, VA 
has a duty to notify the appellant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  
 
The Board has given consideration to the provisions of the 
VCAA as it applies to this case.  See Holliday v. Principi, 
14 Vet. App. 282-83 (2001) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  In this 
regard, the Board notes that the VCAA appears to have left 
intact the requirement that an appellant must present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f).  The amendments to 38 C.F.R. § 3.156(a), revising 
the definition of new and material evidence, apply only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620.  Because the veteran's application to reopen his 
previously denied claim was filed in 1997, which was well 
before August 29, 2001, the former provisions of 38 C.F.R. 
§ 3.156(a) outlined earlier are for application in this case.  

The Board notes that the Court has held that 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2002), which 
pertain to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting new 
and material evidence pursuant to 38 U.S.C.A. § 5108.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Before the 
veteran's claim may be further considered, therefore, it must 
be determined whether VA has fulfilled its statutory duty to 
notify the veteran under the VCAA.  VA must notify the 
veteran of the evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio, at 187.  

Review of the record shows that in a June 1997 letter, the RO 
notified the veteran that he needed to submit new and 
material evidence to reopen his low back service connection 
claim and notified him that material evidence could include 
statements from doctors who treated him during or shortly 
after service and that he could submit evidence from people 
who served with him or knew of his condition at the time of 
occurrence.  The RO provided the veteran with a copy of its 
August 1997 rating decision in which it set forth the 
definition of new and material evidence then in effect and 
stated that the evidence the veteran submitted was not new 
and material.  Although this level of notice may not comply 
with Quartuccio's specific requirements, in this case, the 
Board finds that any perceived lack of notice should be 
regarded as harmless error, given its decision herein to 
reopen the claim.  

With respect to the claim for service connection for 
hypertension, the veteran filed his claim in February 2000, 
arguing that it was due to his service-connected PTSD.  In a 
letter dated in May 2000, the RO notified the veteran that he 
should provide evidence in the form of a physician's (health 
care provider) opinion and reasons and bases that showed that 
his hypertension was directly caused by his service-connected 
disabilities.  In its August 2000 rating decision, the RO 
denied the claim as not well grounded.  In a letter dated in 
April 2001, the RO notified the veteran of the provisions of 
the VCCA and advised him that his claim for service 
connection for hypertension, which had been denied as not 
well grounded, would be readjudicated.  In that letter, the 
RO advised the veteran of the requirements for establishing 
secondary service connection for a claimed disability.  The 
RO notified that the veteran that he needed to provide 
medical evidence in the form of a physician's opinion 
including the reasons and bases showing his hypertension is 
directly due to or proximately the result of his service-
connected PTSD and Raynaud's disease.  The RO stated that the 
medical opinion should support his contention of the cause 
and effect relationship.  The RO notified the veteran that it 
would attempt to obtain medical and government records that 
he identified sufficiently such that the could be requested 
from the person or agency who had them, but that it was still 
his responsibility to make sure VA received those records.  

In terms of assistance with respect to the hypertension 
service connection claim, the veteran has been provided a VA 
medical examination, and a medical opinion has been obtained.  
In addition, the veteran provided testimony at the September 
2002 hearing.  

Based on the foregoing, the Board finds that the notification 
and duty to assist provisions, as they apply to each of the 
claims, have been fulfilled.  



Low back disability

In a rating decision dated in October 1990, the RO denied 
entitlement to service connection for low back disability.  
The RO notified the veteran of its decision and informed him 
of his appellate rights in November 1990, but he did not 
appeal.  He later attempted to reopen his claim, but in a 
November 1995 rating decision, the RO determined that the 
evidence submitted was not new and material to reopen the 
claim.  The RO notified the veteran of its decision and his 
appellate rights, but he did not appeal, and the decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302.  

The Board again notes that according to the law applicable to 
this claim, evidence is considered to be "new" if it was not 
previously submitted to agency decisionmakers and is not 
cumulative or redundant.  The evidence is "material" if it 
bears directly and substantially upon the specific matter 
under consideration and, by itself or in connection with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (2001).  New evidence is material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

At the time of the denial of reopening of the claim for 
direct service connection for low back disability in November 
1995, the evidence of record included the veteran's service 
medical records.  A January 1990 Medical Board Report 
concerning the veteran's knees and ankles confirms that 
during his active service the veteran spent a great amount of 
time performing prolonged standing, walking and running on 
hard metal decks as well as climbing repeatedly on ladders on 
board ship.  That report did not, however, include complaint 
or findings concerning the low back, nor were any such 
complaints present in the remainder of the veteran's service 
medical records.  

The report of a June 1990 VA examination was also of record.  
At that time the veteran reported that his ankles, knees and 
low back became painful in January 1989.  He recalled no 
incident.  He stated that he reported to sick call and was 
told that the deterioration of these joints was compatible 
with arthritis.  He reported that he continued to have these 
pains.  Active flexion of the trunk was limited to 60 
degrees; the examiner said there was fair progression of 
movement of the spine with the fingertips missing the toes by 
8 inches.  The clinical diagnosis was low back arthralgia.  
X-rays of the lumbosacral spine were normal.  

Other evidence of record was a May 1995 letter from William 
C. Kim, M.D., in which Dr. Kim noted the veteran's history of 
bilateral knee pain in service after long strenuous period of 
duty of 14 to 16 hours, which was worse with prolonged 
walking on hard surfaces such as the deck of a ship and began 
to be associated with bilateral ankle pain.  The veteran 
reported his low back pain began at approximately the same 
time as the ankle pain.  Dr. Kim additionally noted the 
veteran's post-service history of strenuous ranch work, which 
included horseback riding, branding cattle and maintenance 
work.  In his letter, Dr. Kim noted that examination of the 
lumbar spine revealed limitation of motion and minimal to 
mild paralumbar tenderness.  Dr. Kim stated that he believed 
the veteran had repetitive stress injuries, which were 
cumulative for his knees, ankles and low back.  He said that 
although the veteran had not had any specific traumatic 
event, he had an accumulation of many small impact activities 
that probably had resulted in his knee, ankle and low back 
symptoms.  In a June 1995 letter, Dr. Kim sated that the 
veteran continued to have bilateral knee, ankle and back pain 
and was managing reasonably well with anti-inflammatory 
medications.  

Evidence added to the record since November 1995 includes an 
X-ray report dated in March 1997 from Paradise Medical 
Imaging.  The impression of a limited study of the 
lumbosacral spine was mild lumbar levoscoliosis and 
osteoporosis.  It also includes a March 1997 report of a MRI 
scan of the lumbar spine from Feather River Hospital.  The 
radiologist's impression was normal lumbar spine.  He said 
there was no evidence of disc herniation or spinal stenosis.  

Also added to the record is a December 1997 letter from Dr. 
Kim.  Dr. Kim stated that he had reviewed his initial May 
1995 evaluation.  He stated that the veteran gave a history 
of prolonged walking on the hard deck of a ship over a period 
of years in service resulting in ankle pain, knee problems 
and back pain, with his back pain occurring at approximately 
the same time as his ankle pain.  In addition, he also had 
back pain in civilian life subsequent to service when he 
would ride a horse going down hill.  Dr. Kim stated that 
based on this history he concluded that the veteran's back 
pain was service connected, but that his post-service ranch 
work would contribute to overall repetitive stress on his low 
back.  

At the September 2002 hearing, the veteran testified that he 
complained of low back pain during service but that the Navy 
doctor did not put his low back condition in his service 
medical records.  He testified that he was told he would have 
to be discharged from service because of his knees and ankles 
but that the doctor said his back was not that big of a 
thing.  He testified that in the course of being treated for 
his knees and ankles he also had some back aching, but no 
specific back injury.  He testified that in conjunction with 
physical therapy for his knees, the physical therapist put 
heated blankets on his back.  

At a VA examination in May 2003, the veteran reported that 
his worst difficulties in service involved his back, both 
knees and both ankles and that these difficulties continued 
after service.  On examination there was pain with movement 
and some tenderness at L5.  X-rays of the lumbar spine were 
negative.  The assessment was chronic muscular strength [sic 
strain].  

The March 1997 X-ray and MRI reports are obviously new as are 
the veteran's September 2002 hearing testimony and the May 
2003 VA examination report.  The Board also considers Dr. 
Kim's December 1997 to be new.  It is neither cumulative nor 
redundant of his May 1995 letter as it contains his opinion 
as to the relationship of the veteran's low back disability 
to service, which he did not articulate explicitly in his May 
1995 letter.  Further, when considered in conjunction with 
the service Medical Board Report that mentioned prolonged 
walking on hard deck surfaces, the history of which was 
relied on by Dr. Kim, his opinion at least "contribute[s] to 
a more complete picture of the circumstances surrounding the 
origin" of the veteran's low back disability, to include the 
issue of whether his current low back disability is related 
to service.  The Board finds, therefore, that the additional 
evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim 
and concludes that the claim of entitlement to service 
connection for low back disability is reopened.  

Hypertension

Review of the record shows that service connection is in 
effect for multiple disabilities including PTSD, currently 
evaluated as 70 percent disabling.  

The veteran is seeking service connection for hypertension 
secondary to his service-connected disabilities.  He does not 
contend, nor does the evidence show, that hypertension was 
present in service or within the first year after separation 
from service.  The veteran has presented a November 1999 
letter from a private physician, David H. Ellis, D.O., who 
reported treatment of the veteran's bilateral ankle, knee and 
wrist disabilities.  He stated that the veteran had been 
unable to exercise and this was a contributing factor to his 
hypertension.  The veteran also submitted VA outpatient 
records dated in December 1999 in which it was noted that the 
veteran had problems with his service-connected knees and 
ankles and had not tolerated multiple nonsteroidal anti-
inflammatory medications.  It was also noted that the veteran 
had been prescribed medication for hypertension and that he 
received counseling for PTSD, but had been reluctant to take 
medication.  After examination, the physician said he thought 
PTSD was the veteran's biggest problem and that he had agreed 
to try medication.  The assessment also included degenerative 
joint disease, hypertension, irritable bowel syndrome and 
gastroesophageal reflux.  The physician stated that he would 
see the veteran in two months and reassess his other 
problems.  He said they were likely related to his anxiety.  

At a VA examination in April 2003, the physician stated that 
he had reviewed the veteran's records and noted that the 
veteran had hypertension documented by Dr. Ellis.  The VA 
physician noted that the hypertension had been present since 
1998.  He stated that it was his opinion that it was as 
likely as not that the hypertension was related to the 
veteran's PTSD, which had been present for quite some time 
and was well documented.  He stated that he felt in all 
likelihood that the hypertension was related to the veteran's 
service-connected PTSD.  

On review of the evidence, the Board concludes that all 
elements necessary for the grant of secondary service 
connection have been met.  Dr. Ellis has reported that the 
veteran has been diagnosed as having hypertension, and this 
is confirmed in VA treatment records and the examination 
report.  Further, rating decisions in the record confirm that 
PTSD is among the veteran's service-connected disabilities.  
The physician who conducted the April 2003 VA examination 
provided the medical nexus needed to substantiate the claim.  
That physician based his opinion on a reportedly extensive 
review of the record and concluded that the veteran's 
hypertension is related to his service-connected PTSD.  As no 
other evidence is needed to substantiate the claim, it may be 
allowed.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability, 
on a direct basis, is reopened, and to that extent the claim 
is allowed.  

Service connection for hypertension is granted.  


REMAND

Having determined that the claim for service connection for a 
low back disability on a direct basis is reopened, the Board 
will remand the claim to the RO to assure complete 
development and compliance with due process mandated by 
38 U.S.C.A. § 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159(a) (2002).  

The remaining issues on appeal include entitlement to service 
connection for a low back disability on a secondary basis and 
entitlement to an initial rating in excess of 10 percent for 
Raynaud's Disease.  Under 38 C.F.R. § 19.9(a) (2002), the 
Board was authorized to obtain additional evidence, clarify 
evidence, correct a procedural defect and undertake 
additional action essential for a proper appellate decision.  
This section also authorized the Board to render a decision 
not less than 30 days after notifying the appellant of the 
additional development by the Board.  

In April and May 2003, at the request of the Board, the 
veteran underwent VA examinations concerning his Raynaud's 
Disease and low back.  The reports of those examinations were 
sent directly to the Board.  As was noted in the 
Introduction, the Federal Circuit has held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with 
amendments to 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence requested from a claimant by VA 
without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver, which is contrary to 38 U.S.C.A. § 7104(a) (West 
2002).  Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As a 
result of this decision and as the veteran has not waived RO 
review of the additional evidence, i.e., the April and May 
2003 examination reports, the case must be returned to the RO 
for initial consideration of the additional evidence and 
readjudication of the claims.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file 
and with respect to each issue, that is, 
entitlement to service connection for a 
low back disability on a direct basis, 
entitlement to service connection for a 
low back disability on a secondary basis 
and entitlement to an initial rating in 
excess of 10 percent for Raynaud's 
Disease to ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are satisfied.  See 38 C.F.R. 
§ 3.159 (2002).  

2.  After compliance with the notice and 
development requirements (including any 
additional examinations or other 
development deemed necessary by the RO), 
the RO should readjudicate, on a de novo 
basis, entitlement to service connection 
for a low back disability on a direct 
basis.  In addition, the RO should review 
the record and, with consideration of 
38 C.F.R. § 3.310(a) and Allen v. Brown, 
7 Vet. App. 439, 448 (1995), readjudicate 
the claim of entitlement to service 
connection for a low back disability on a 
secondary basis.  Also, with 
consideration of "staged ratings" 
described in Fenderson v. West, 12 Vet. 
App. 119 (1999), the RO should 
readjudicate entitlement to an initial 
rating in excess of 10 percent for 
Raynaud's Disease.  

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case that 
addresses all evidence not previously 
considered by the RO and informs the 
veteran of laws and regulations pertinent 
to his claims.  The veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



